DETAILED ACTION / EXAMINER’S COMMENT
This Office action responds to the IDS filed on 3/1/2021.
Information Disclosure Statements
The information disclosure statement (IDS) submitted on 3/1/2021 was filed after the mailing date of the notice of allowability in paper no. 26, mailed on 12/14/2020, but before the issue fee payment date on 3/12/2021.  The submission complies with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the examiner considered the information disclosure statement.
Drawings
The drawings were received on 8/16/2016.  These drawings are accepted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in USA or Canada) or 571-272-1000.
/Marcos D. Pizarro/
Primary Examiner, Art Unit 2814					
MDP/mdp
March 19, 2021